SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ¢ Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¢ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Chicopee Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¢ No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transactions applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A April 20, 2011 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of Chicopee Bancorp, Inc.The meeting will be held at Storrowton Tavern Carriage House, 1305 Memorial Avenue, West Springfield, Massachusetts on Wednesday, May 25, 2011 at 1:00 p.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.Directors and officers of the Company, as well as a representative of Berry, Dunn, McNeil & Parker, the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card promptly.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, William J. Wagner President and Chief Executive Officer Chicopee Bancorp, Inc. 70 Center Street Chicopee, Massachusetts 01013 (413) 594-6692 NOTICE OF 2 TIME AND DATE 1:00 p.m., local time, on Wednesday, May 25, 2011 PLACE Storrowton Tavern Carriage House 1305 Memorial Avenue West Springfield, Massachusetts ITEMS OF BUSINESS To elect three directors to serve for a term of three years. To ratify the selection of Berry, Dunn, McNeil & Parker as our independent registered public accounting firm for fiscal year 2011. To hold an advisory, non-binding vote to approve the executive compensation described in the proxy statement. To hold an advisory, non-binding vote regarding how frequently advisory votes on executive compensation should be held. To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. RECORD DATE To vote, you must have been a stockholder at the close of business on April 1, 2011. PROXY VOTING It is important that your shares be represented at the annual meeting whether or not you plan to attend.Please note that you may vote your shares by telephone, online or by mail.Instructions for voting via telephone or online are provided in the proxy card or voting instruction card sent to you.You may also vote by completing, signing and dating the proxy card or voting instruction card and promptly returning it in the envelope provided. By Order of the Board of Directors, Theresa C. Szlosek Corporate Secretary Chicopee, Massachusetts April 20, 2011 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 25, 2011—THIS PROXY STATEMENT AND CHICOPEE BANCORP, INC.’S 2 ARE EACH AVAILABLE AT http://www.cfpproxy.com/6036 Chicopee Bancorp, Inc. Proxy Statement General Information We are providing this proxy statement to you in connection with the solicitation of proxies by the Board of Directors of Chicopee Bancorp, Inc. (“Chicopee Bancorp” or the “Company”) for the 2011 annual meeting of stockholders and for any adjournment or postponement of the meeting.The Company is the holding company for Chicopee Savings Bank (“Chicopee Savings” or the “Bank”). We are holding the annual meeting at Storrowton Tavern Carriage House, 1305 Memorial Avenue, West Springfield, Massachusetts on Wednesday, May 25, 2011 at 1:00 p.m., local time.We intend to mail this proxy statement and the enclosed proxy card to stockholders of record beginning on or about April 20, 2011. Information about Voting Who Can Vote at the Meeting You are entitled to vote the shares of Chicopee Bancorp common stock that you owned as of the close of business on April 1, 2011.As of the close of business on April 1, 2011, a total of 5,976,707 shares of Chicopee Bancorp common stock were outstanding.Each share of common stock has one vote. The Company’s Articles of Organization provide that record owners of Company common stock that is beneficially owned by a person who beneficially owns in excess of 10% of the Company’s outstanding common stock (a “10% beneficial owner”), shall not be entitled to vote, in the aggregate, shares beneficially owned by the 10% beneficial owner in excess of 10% of the Company’s outstanding common stock. Ownership of Shares; Attending the Meeting You may own shares of Chicopee Bancorp in one of the following ways: ● Directly in your name as the stockholder of record; or ● Indirectly through a broker, bank or other holder of record in “street name.” If your shares are registered directly in your name, you are the holder of record of these shares and we are sending these proxy materials directly to you.As the holder of record, you have the right to give your proxy directly to us (by returning the enclosed proxy card or by voting by telephone or the Internet) or to vote in person at the meeting. If you hold your shares in street name, your broker, bank or other holder of record is sending these proxy materials to you.As the beneficial owner, you have the right to direct your broker, bank or other holder of record how to vote by filling out a voting instruction form that accompanies your proxy materials.Your broker, bank or other holder of record may allow you to provide voting instructions by telephone or by the Internet.Please see the instruction form provided by your broker, bank or other holder of record that accompanies this proxy statement.If you hold your shares in street name, you will need proof of ownership to be admitted to the meeting.A recent brokerage statement or letter from a bank or broker are examples of proof of ownership.If you want to vote your shares of Chicopee Bancorp common stock held in street name in person at the meeting, you must obtain a written proxy in your name from the broker, bank or other holder of record of your shares. Quorum and Vote Required Quorum.We will have a quorum and will be able to conduct the business of the annual meeting if the holders of a majority of the outstanding shares of common stock entitled to vote are present at the meeting, either in person or by proxy. Votes Required for Proposals.At this year’s annual meeting, stockholders will elect three directors to serve for a term of three years and until their respective successors have been elected and qualified.In voting on the election of directors, you may vote in favor of the nominees, withhold votes as to all nominees, or withhold votes as to specific nominees.There is no cumulative voting for the election of directors.Directors must be elected by a plurality of the votes cast at the annual meeting.This means that the nominees receiving the greatest number of votes will be elected. In voting on the ratification of the appointment of Berry, Dunn, McNeil & Parker as the Company’s independent registered public accounting firm, you may vote in favor of the proposal, vote against the proposal or abstain from voting.To ratify the selection of Berry, Dunn, McNeil & Parker as our independent registered public accounting firm for 2011, the affirmative vote of a majority of the votes cast on the proposal is required. In voting on the advisory, non-binding proposal to approve the executive compensation described in this proxy statement, you may vote in favor of the advisory proposal, vote against the advisory proposal or abstain from voting.Approval of this proposal requires the affirmative vote of a majority of the votes cast on the proposal.While this vote is required by law, it will neither be binding on the Board of Directors, nor will it create or imply any change in the fiduciary duties of or impose any additional fiduciary duty on the Board of Directors. In voting on the advisory, non-binding vote on how frequently a stockholder vote on executive compensation matters should be held, you may vote in favor of holding such a vote once every year, once every two years or once every three years, or you may abstain from voting.Generally, approval of any proposal presented to the Company’s stockholders requires the affirmative vote of a majority of the votes cast on the proposal.However, because this vote is advisory and non-binding, if none of the vote frequency options receives the affirmative vote of a majority of the votes cast on the proposal, the vote frequency option receiving the greatest number of votes will be considered the frequency option recommended by the Company’s stockholders.Even though this vote will not be binding on the Board of Directors, and it will not create or imply any change in the fiduciary duties of or impose any additional fiduciary duty on the Board of Directors, the Board of Directors will take into account the outcome of this vote in making a determination on the frequency that advisory votes on our executive compensation will be included in our proxy statements. Broker Non-Votes.If you do not provide your broker or other record holder with voting instructions on certain non-routine matters (e.g., the election of directors and advisory votes on executive compensation matters), your broker or other record holder will not have discretion to vote your shares on these matters. A “broker non-vote” occurs when your broker submits a proxy for the meeting with respect to routine matters, but does not vote on non-routine matters because you did not provide voting instructions on these matters. In the case of routine matters (e.g., the ratification of the independent auditors), your broker or other holder of record is permitted to vote your shares in the record holder’s discretion if you have not provided voting instructions. How We Count Votes.If you return valid proxy instructions, vote by telephone or the Internet or attend the meeting in person, we will count your shares for purposes of determining whether there is a quorum, even if you abstain from voting.Broker non-votes also will be counted for purposes of determining the existence of a quorum. In the election of directors, votes that are withheld and broker non-votes will have no effect on the outcome of the election. In counting votes on the proposal to ratify the selection of the independent registered public accountants, we will not count abstentions as votes cast on the proposal.Therefore, abstentions will have no impact on the outcome of the proposal. 2 In counting votes on the advisory, non-binding proposal to approve the executive compensation described in this proxy statement, abstentions and broker non-votes will have no effect on the outcome of the vote. In counting votes on the advisory, non-binding vote on how frequently to hold a stockholder vote on our executive compensation, abstentions and broker non-votes will have no effect on the outcome of the vote. Voting by Proxy The Company’s Board of Directors is sending you this proxy statement to request that you allow your shares of Company common stock to be represented at the annual meeting by the persons named in the enclosed proxy card.All shares of Company common stock represented at the meeting by properly executed and dated proxies will be voted according to the instructions indicated on the proxy card or as indicated when you vote by telephone or the Internet.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors.The Board of Directors recommends that you vote: • for each of the nominees for director; • for ratification of the appointment of Berry, Dunn, McNeil & Parker as the Company’s independent registered public accounting firm; • for approval of the advisory, non-binding proposal to approve the executive compensation described inthis proxy statement; and • for holding advisory, non-binding votes on our executive compensation every year. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their judgment to determine how to vote your shares.This includes a motion to adjourn or postpone the meeting to solicit additional proxies.If the annual meeting is postponed or adjourned, your Company common stock may be voted by the persons named in the proxy card on the new meeting date, provided you have not revoked your proxy.The Company does not currently know of any other matters to be presented at the meeting. You may revoke your proxy at any time before the vote is taken at the meeting.To revoke your proxy, you must advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later dated proxy, vote on a later date by telephone or the Internet or attend the meeting and vote your shares in person by ballot.Attendance at the annual meeting will not in itself constitute revocation of your proxy. Participants in the Chicopee Savings Bank ESOP If you participate in the Chicopee Savings Bank Employee Stock Ownership Plan (the “ESOP”), you will receive a voting instruction card for the plan that reflects all shares you may vote under the plan.Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to the participant’s account.The ESOP trustee, subject to the exercise of its fiduciary responsibilities, will vote all unallocated shares of Company common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. The deadline for returning your voting instructions to the ESOP Trustee is May 18, 2011. 3 Corporate Governance Director Independence The Company’s Board of Directors currently consists of fourteen members, two of whom will retire on the date of the annual meeting.All of the directors are independent as defined by the rules of The NASDAQ Stock Market LLC, except for Mr. Wagner, who is the President and Chief Executive Officer of the Company.In determining director independence, the Board of Directors considered transactions, relationships and arrangements between the Company and its directors that are not required to be disclosed in this proxy statement under the heading “Other Information Relating to Directors and Executive Officers—Transactions with Related Persons” including: (i) the commercial services provided to the Company in the past three years by businesses operated by Messrs. Bugbee, Masse and Engebretson and Ms. Tremble, the Board having determined that the amounts paid by the Company for such services were not material; and (ii) loans or lines of credit the Bank has directly or indirectly made to Messrs. Bardon, Bugbee, DuBois, Dupuis, Engebretson, Fitzgerald, Giokas, Lynch, Masse, Orlen and Picknelly. Board Leadership Structure The Board of Directors currently combines the position of Chairman of the Board with the position of Chief Executive Officer, coupled with a lead independent director position to further strengthen the Company’s corporate governance structure.Mr. William J. Giokas serves as our lead independent director. The Board of Directors believes this provides an efficient and effective leadership model for the Company. Combining the Chairman of the Board and Chief Executive Officer positions fosters clear accountability, effective decision-making, and alignment on corporate strategy.The Board of Directors believes its administration of its risk oversight function is enhanced by the Board’s leadership structure. To assure effective independent oversight, the Board has adopted a number of governance practices, including holding executive sessions of the independent directors after Board meetings, as needed, and the Compensation Committee conducts performance evaluations of the Chairman of the Board and Chief Executive Officer. Risk Oversight The Board of Directors has an active role, as a whole and at the committee level, in overseeing management of the Company’s risks. The Board of Directors regularly reviews information regarding the Company’s credit, liquidity and operations, as well as the risks associated with each of these matters. The Company’s Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The Audit Committee oversees management of financial risks. The Nominating and Corporate Governance Committee manages risks associated with the independence of the Board of Directors and potential conflicts of interest. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the full Board of Directors is regularly informed about all such risks. 4 Committees of the Board of Directors The following table identifies the members of our Audit, Compensation and Nominating and Corporate Governance Committees as of April 1, 2011.All members of each committee are independent in accordance with the rules of The NASDAQ Stock Market LLC.Each of the committees operates under a written charter that is approved by the Board of Directors.Each committee reviews and reassesses the adequacy of its charter at least annually.The charters of all three committees are available in the Governance Documents portion of the Investor Relations section of the Company’s website (www.chicopeesavings.com). Director Audit Committee Compensation Committee Nominating and Corporate Governance Committee Thomas J. Bardon X James H. Bugbee Arthur F. DuBois X Louis E. Dupuis X Douglas K. Engebretson X Gary G. Fitzgerald X William J. Giokas James P. Lynch X William D. Masse X* John P. Moylan X* Gregg F. Orlen X* Paul C. Picknelly X Judith T. Tremble William J. Wagner Number of Meetings in 2010 5 4 2 *Denotes Chairperson Audit Committee. The Audit Committee assists the Board of Directors in its oversight of the Company’s accounting and reporting practices, the quality and integrity of the Company’s financial reports and the Company’s compliance with applicable laws and regulations.The Committee is also responsible for engaging the Company’s independent registered public accounting firm and monitoring its conduct and independence.The Board of Directors has designated Gary G. Fitzgerald as an audit committee financial expert under the rules of the Securities and Exchange Commission.The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement under the heading “Audit Committee Report.” Compensation Committee.The Compensation Committee approves the compensation objectives for the Company and the Bank and establishes the compensation for the Chief Executive Officer and other executives.The Compensation Committee reviews all compensation components including base salary, bonus, benefits and other perquisites.Decisions by the Compensation Committee with respect to the compensation of executive officers are approved by the full Board of Directors.See “Compensation Discussion and Analysis” for more information regarding the role of the Compensation Committee, management and compensation consultants in determining the amount or form of executive compensation.The report of the Compensation Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement under the heading “Compensation Committee Report.” Nominating and Corporate Governance Committee.The Company’s Nominating and Corporate Governance Committee identifies individuals qualified to become board members, selects nominees for election as directors and develops a set of corporate governance policies and procedures.The procedures of the Nominating and Corporate Governance Committee required to be disclosed by the rules of the Securities and Exchange Commission are set forth below. 5 Nominating and Corporate Governance Committee Procedures Qualifications.The Nominating and Corporate Governance Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board of Directors.First, a candidate must meet the eligibility requirements set forth in the Company’s bylaws, which include a residency requirement, an age requirement and a requirement that the candidate not have been subject to certain criminal or regulatory actions.A candidate also must meet any qualification requirements for service on the Board of Directors set forth in any Board or committee governing documents. The Nominating and Corporate Governance Committee will consider the following criteria in selecting nominees for initial election or appointment to the Board:contributions to the range of talent, skill and expertise for the Board; financial, regulatory and business experience and skills; familiarity with and participation in the local community; integrity, honesty and reputation in connection with upholding a position of trust with respect to customers; dedication to the Company and its stockholders; independence; equity holdings; and any other factors the Nominating and Corporate Governance Committee deems relevant, including diversity, size of the Board of Directors and regulatory disclosure obligations.We do not maintain a specific diversity policy, but the diversity of the Board is considered in our review of candidates. Diversity includes not only gender and ethnicity, but the various perspectives that come from having differing viewpoints, geographic and cultural backgrounds, and life experiences. In addition, prior to nominating an existing director for re-election to the Board of Directors, the Nominating and Corporate Governance Committee will consider and review an existing director’s Board and committee attendance and performance; length of Board service; experience, skills and contributions that the existing director brings to the Board; and independence. Director Nomination Process.The process that the Nominating and Corporate Governance Committee follows to identify and evaluate individuals to be nominated for election to the Board of Directors is as follows: Identification.For purposes of identifying nominees for the Board of Directors, the Nominating and Corporate Governance Committee relies on personal contacts of the committee members and other members of the Board of Directors, as well as its knowledge of members of the communities served by Chicopee Savings Bank.The Nominating and Corporate Governance Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth below.The Nominating and Corporate Governance Committee has not previously used an independent search firm to identify nominees. Evaluation.In evaluating potential nominees, the Nominating and Corporate Governance Committee determines whether the candidate is eligible and qualified for service on the Board of Directors by evaluating the candidate under the selection criteria, set forth above.In addition, the Nominating and Corporate Governance Committee will interview the candidate and conduct a check of the candidate’s background. Consideration of Recommendations by Stockholders.It is the policy of the Nominating and Corporate Governance Committee of the Board of Directors of the Company to consider director candidates recommended by stockholders who appear to be qualified to serve on the Company’s Board of Directors.The Nominating and Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the Board of Directors and the Nominating and Corporate Governance Committee does not perceive a need to increase the size of the Board.To avoid the unnecessary use of the Nominating and Corporate Governance Committee’s resources, the Nominating and Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. 6 Procedures to be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating and Corporate Governance Committee, a stockholder should submit the following information in writing, addressed to the Chairperson of the Nominating and Corporate Governance Committee, care of the Corporate Secretary, at the main office of the Company: 1. The name of the person recommended as a director candidate; 2. All information relating to such person that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation 14A under the Securities Exchange Act of 1934; 3. The written consent of the person being recommended as a director candidate to being named in the proxy statement as a nominee and to serving as a director if elected; 4. As to the stockholder making the recommendation, the name and address of such stockholder as it appears on the Company’s books; provided, however, that if the stockholder is not a registered holder of the Company’s common stock, the stockholder should submit his or her name and address along with a current written statement from the record holder of the shares that reflects ownership of the Company’s common stock; and 5. A statement disclosing whether such stockholder is acting with or on behalf of any other person and, if applicable, the identity of such person. In order for a director candidate to be considered for nomination at the Company’s annual meeting of stockholders (regardless of whether the stockholder recommending the nomination seeks to have the nominee included in the Company’s proxy statement), the recommendation must be received by the Nominating and Corporate Governance Committee at least 120 calendar days before the date the Company’s proxy statement was released to stockholders in connection with the previous year’s annual meeting, advanced by one year. Meetings of the Board of Directors The Company conducts business through meetings of its Board of Directors and through activities of its committees.During 2010, the Boards of Directors of the Company and the Bank held nine and ten meetings, respectively.All of the current directors attended at least 75% of the total number of the Board meetings held and committee meetings on which such directors served during 2010. Attendance at the Annual Meeting The Board of Directors encourages each director to attend annual meetings of stockholders.Of the then sixteen members of the board of directors, all attended the 2010 annual meeting of stockholders. Code of Ethics and Business Conduct Chicopee Bancorp has adopted a Code of Ethics and Business Conduct (the “Code of Ethics”) that is designed to ensure that directors and employees meet the highest standards of ethical conduct.The Code of Ethics, which applies to all employees and directors, addresses conflicts of interest, the treatment of confidential information, general employee conduct and compliance with applicable laws and regulations.In addition, the Code of Ethics is designed to deter wrongdoing, avoid the appearance of conflicts of interest and promote honest and ethical conduct, full and accurate disclosure and compliance with all applicable laws and regulations. 7 Audit Committee Report The Company’s management is responsible for the Company’s internal controls and financial reporting process.The Company’s independent registered public accounting firm is responsible for performing an independent audit of the Company’s consolidated financial statements and issuing an opinion on the conformity of those financial statements with generally accepted accounting principles.The Audit Committee oversees the Company’s internal controls and financial reporting process on behalf of the Board of Directors. In this context, the Audit Committee has met and held discussions with management and the independent registered public accounting firm.Management represented to the Audit Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles and the Audit Committee has reviewed and discussed the consolidated financial statements with management and the independent registered public accounting firm.The Audit Committee discussed with the independent registered public accounting firm matters required to be discussed by Statement on Auditing Standards No. 61, as amended, including the quality, not just the acceptability, of the accounting principles, the reasonableness of significant judgments and the clarity of the disclosures in the financial statements. In addition, the Audit Committee has received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent registered public accounting firm’s communications with the Audit Committee concerning the independent registered public accounting firm’s independence.In concluding that the registered public accounting firm is independent, the Audit Committee considered, among other factors, whether the non-audit services provided by the firm were compatible with its independence. The Audit Committee discussed with the Company’s independent registered public accounting firm the overall scope and plans for its audit.The Audit Committee meets with the independent registered public accounting firm, with and without management present, to discuss the results of its examination, its evaluation of the Company’s internal controls, and the overall quality of the Company’s financial reporting. In performing all of these functions, the Audit Committee acts only in an oversight capacity.In its oversight role, the Audit Committee relies on the work and assurances of the Company’s management, which has the primary responsibility for financial statements and reports, and of the independent registered public accounting firm that, in its report, expresses an opinion on the conformity of the Company’s financial statements to generally accepted accounting principles.The Audit Committee’s oversight does not provide it with an independent basis to determine that management has maintained appropriate accounting and financial reporting principles or policies, or appropriate internal controls and procedures designed to assure compliance with accounting standards and applicable laws and regulations.Furthermore, the Audit Committee’s considerations and discussions with management and the independent registered public accounting firm do not assure that the Company’s financial statements are presented in accordance with generally accepted accounting principles, that the audit of the Company’s financial statements has been carried out in accordance with generally accepted auditing standards or that the Company’s independent registered public accounting firm is in fact “independent.” In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors, and the board has approved, that the audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, for filing with the Securities and Exchange Commission.The Audit Committee also has approved, subject to stockholder ratification, the selection of the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Audit Committee of the Board of Directors of Chicopee Bancorp, Inc. William D. Masse, Chairperson Gary G. Fitzgerald Paul C. Picknelly 8 Director Compensation The following table provides the compensation received by individuals who served as non-employee directors of the Company and the Bank during the 2010 fiscal year. Name Fees Earned or Paid in Cash Stock Award (1) Option Awards (1) Total Thomas J. Bardon $ — — $ James H. Bugbee — — Arthur F. DuBois(2) — — Louis E. Dupuis — — Douglas K. Engebretson — — Gary G. Fitzgerald — — William J. Giokas — — Francine Jasinski Hayward(3) — — James P. Lynch — — William D. Masse — — John P. Moylan(4) — — Gregg F. Orlen — — Paul C. Picknelly — — Judith T. Tremble — — At December 31, 2010, 1,654 shares of unvested restricted stock were held in trust for each director listed above, except that no shares of restricted stock were held in trust for Mr. Fitzgerald. At December 31, 2010, options to purchase 11,600 shares of common stock were held by each director listed above, except that Mr. Fitzgerald held no options. Mr. DuBois will retire from the Board of Directors on the date of the 2011 annual meeting of stockholders. Ms. Jasinski Hayward retired from the Board of Directors on November 18, 2010. Mr. Moylan will retire from the Board of Directors on the date of the 2011 annual meeting of stockholders. Cash Retainers and Fees for Non-Employee Directors.Each non-employee director of Chicopee Bancorp receives a $3,000 annual retainer.In 2010, members of the Audit Committee received an additional $3,500 annual retainer. Each non-employee director of the Bank receives $450 per meeting of the Board of Directors attended.In addition, each member of the Executive Committee receives a $13,000 annual retainer, while members of subcommittees of the Bank’s Board of Directors receive $300 per meeting attended.Director Giokas receives $400 per board meeting of the Bank attended, in addition to the fees paid to directors, for service as Clerk of the Bank. Director Emeritus Program. Chicopee Bancorp maintains a director emeritus program for retired directors.A director emeritus must be available to advise and consult with management, represent and promote the interests of Chicopee Bancorp and its affiliates and refrain from business that competes with the business of Chicopee Bancorp and its affiliates.Under the program, all duly elected directors of Chicopee Bancorp who have served at least nine years as a director of Chicopee Savings Bank or Chicopee Bancorp are eligible to be appointed as a director emeritus.Each director emeritus serves a term of one year and may be reappointed for successive terms up to a maximum of five years.Participating directors receive an annual fee of $2,500 and are eligible to participate in any plan of the Bank, or any affiliate, that grants stock-based benefits to non-employee directors.Additionally, while serving as a director emeritus, any unvested stock-based awards held by a director emeritus continue to vest, subject to the terms and conditions of the grant or plan under which the awards were granted.The current directors emeriti are Edward Fitzgerald, Francine Jaskinski Hayward, Edmund Mekal, W. Guy Ormsby, Barry Soden and Edwin Sowa. 9 Stock Ownership The following table provides information with respect to persons known by the Company to be the beneficial owners of more than 5% of the Company’s outstanding common stock.A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power.Percentages are based upon 5,976,707 shares outstanding as of April 1, 2011. Name and Address Number of Shares Owned Percent of Common Stock Outstanding Chicopee Savings Bank Charitable Foundation 70 Center Street Chicopee, Massachusetts 01013 465,064 (1) 8.2% Chicopee Savings Bank Employee Stock Ownership Plan 70 Center Street Chicopee, Massachusetts 01013 590,909 (2) 9.9% Sy Jacobs Jacobs Asset Management, LLC JAM Managers L.L.C. JAM Partners, LP 15th Avenue New York, New York 10003 353,691 (3) 5.9% Clover Partners, L.P. Clover Investments, L.L.C. Michael C. Mewhinney 2100 McKinney Ave, Ste 1500 Dallas, TX 75201 464,868 (4) 7.8% The Foundation’s gift instrument requires that all shares of common stock held by the Foundation must be voted in the same ratio as all other shares of Company common stock on all proposals considered by stockholders of the Company. The number of shares indicated is as of April 1, 2011. Includes 144,241 shares that have been allocated to participants’ accounts as of December 31, 2010. Under the terms of the ESOP, the ESOP trustee will vote shares allocated to participants’ accounts in the manner directed by the participants.The ESOP trustee, subject to its fiduciary responsibilities, will vote allocated shares for which no timely voting instructions are received in the same proportion as shares for which the trustee has received proper voting instructions from participants. Based on information contained in a Schedule 13G filed with the U.S. Securities and Exchange Commission on February 14, 2011. Based on information contained in a Schedule 13G/A filed with the U.S. Securities and Exchange Commission on February 8, 2011. 10 The following table provides information as of April 1, 2011 about the shares of Company common stock that may be considered to be beneficially owned by each director or nominee for director of the Company, by the executive officers named in the Summary Compensation Table and by all directors, nominees for director and executive officers of the Company as a group.A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power.Unless otherwise indicated, none of the shares listed are pledged as security and each of the named individuals has sole voting and investment power with respect to the shares shown. Name Number of Shares Owned(1) Percent of Common Stock Outstanding(2) Thomas J. Bardon (3) * James H. Bugbee (4) * Arthur F. DuBois (5) * Louis E. Dupuis(6) * Douglas K. Engebretson (7) * Gary G. Fitzgerald (8) * William J. Giokas (9) * James P. Lynch (10) * William D. Masse * John P. Moylan (11) * Russell J. Omer 1.2% Gregg F. Orlen (12) * Paul C. Picknelly * Guida R. Sajdak (13) * Judith T. Tremble * William J. Wagner (14) 2.9% All Executive Officers, Directors and Director Nominees, as a Group (16 persons) 8.3% * Represents less than 1% of the Company’s outstanding shares. (1) Amounts shown for each non-employee director other than Mr. Fitzgerald include 1,654 shares of restricted stock held in trust and 6,960 shares that can be acquired pursuant to stock options within 60 days of April 1, 2011.For Mr. Fitzgerald, amounts shown include 2,000 shares of restricted stock held in trust.In addition, for each executive officer listed, amounts include the following: Name Shares of Restricted Stock (held in trust) Shares Allocated Under ESOP (held in trust) Shares Credited Under SERP (held in trust) Shares Credited Under SBERA 401(k) Plan (held in trust) Stock Options Exercisable within 60 Days Russell J. Omer Guida R. Sajdak — — William J. Wagner Executives have voting but not investment power with respect to shares of restricted stock, shares allocated under the ESOP and shares credited under the SERP. Executives have investment but not voting power with respect to shares credited under the SBERA 401(k) Plan. (2) Based on 5,976,707 shares of Company common stock outstanding and entitled to vote as of April 1, 2011. (3) Includes 11,248 shares held in an individual retirement account of Mr. Bardon’s spouse and 12,415 shares held in his individual retirement account. (4) Includes 350 shares held by each of Mr. Bugbee’s three children and 1,000 shares held in his individual retirement account. (5) Held jointly with Mr. DuBois’ spouse. (6) Includes 3,500 shares held in an individual retirement account of Mr. Dupuis’ spouse, 2,000 shares held in a Martial Trust and 2,000 shares held in a Family Trust. (7) Includes 2,000 shares held by a trust for which Mr. Engebretson’s spouse is the trustee. 11 (8) In March 2011, Mr. Fitzgerald received 2,000 shares of restricted stock pursuant to the Company’s 2007 Equity Incentive Plan, which will vest 20% annually over a period of five years to commence on March 10, 2012. (9) Includes 1,000 shares held in an individual retirement account of Mr.Giokas’ spouse; 500 shares held by Mr. Giokas’ son; 4,000 shares held in Mr. Giokas’ individual retirement account; and 4,000 shares held by a corporation of which Mr. Giokas is an owner. Mr. Giokas shares voting and investment power over the shares held by the corporation. (10) Held jointly with Mr. Lynch’s spouse, including 2,500 shares held in an IRA. (11) Held jointly with Mr. Moylan’s spouse. (12) Includes 10,000 shares held in Mr. Orlen’s individual retirement account. (13) Includes 200 shares owned by Ms. Sajdak’s son. (14) Includes 6,450 shares held in Mr. Wagner’s individual retirement account, 100 shares held in an individual retirement account of Mr. Wagner’s spouse, and 570 and 590 shares held by Mr. Wagner’s two daughters, respectively. 12 Proposal 1 — Election of Directors The Board is divided into three classes, each with three-year staggered terms, with approximately one-third of the directors elected each year.We currently have fourteen directors.Two of our five directors in the class of directors with terms expiring this year, Mr. DuBois and Mr. Moylan, will retire on the date of the annual meeting.The Board has nominated our three other directors with terms expiring in 2011, William J. Giokas, Gregg F. Orlen and Judith T. Tremble, for election as directors at this year’s annual meeting for a term of three years and until their respective successors have been elected and qualified. It is intended that the proxies solicited by the Board of Directors will be voted for the election of the nominees named above.If any nominee is unable to serve, the persons named in the proxy card will vote your shares to approve the election of any substitute proposed by the Board of Directors.Alternatively, the Board of Directors may adopt a resolution to reduce the size of the Board.At this time, the Board of Directors knows of no reason why any nominee might be unable to serve. The Board of Directors recommends a vote “FOR” the election of all nominees. Information regarding the nominees and the directors continuing in office is provided below.Unless otherwise stated, each individual has held his or her current occupation for the last five years.The age indicated in each nominee’s biography is as of December 31, 2010.The indicated period for service as a director includes service as a director of the Bank. Nominees for Election of Directors The nominees standing for election to serve for a three-year term are: William J. Giokas is the President and co-ownerof Lamb Knitting Machine Corp.Mr. Giokas serves as the Clerk of the Corporation for Chicopee Savings Bank and the Lead Independent Director for Chicopee Bancorp, Inc.Mr. Giokas serves on the Executive Committee and on the Bank’s Asset/Liability Committee. Mr. Giokas practiced law for five years prior to joining Lamb Knitting 25 years ago. Mr. Giokas has, in the past, served as chairman/president of the board of directors of several local area non-profit organizations. Mr. Giokas holds a Bachelor of Science degree in mechanical engineering and a Juris Doctorate. Mr. Giokas brings both a business and legal perspective to our boardroom.Age64. Director since 1987. Gregg F. Orlen is the owner of Gregg Orlen Custom Homebuilders and works as an excavating contractor.Mr.Orlen serves as the chairperson of the Company’s Compensation Committee.Mr. Orlen served on the development committee for South Hadley’s municipal golf course, The Ledges, and was responsible for the oversight of the construction phase.He remained on the golf course commission, while a resident of South Hadley. Mr. Orlen holds a Bachelor of Science in Business Management.Mr. Orlen is a well-established premier builder of residential homes within our market and brings to the board his extensive knowledge of the local housing market. Age 61.Director since 1999. Judith T. Tremble is an Executive Vice President of Valley Communications Systems, Inc., a total communications systems business in operation since 1945 within Chicopee offering sales, service and design.Ms.Tremble serves as the chairperson of the Bank’s Compliance and CRA Committee. For the past 15 years, Ms. Tremble has been serving on the Board of Trustees of Bay Path College. She served on the board of Career Point (a non-profit workforce development agency) for 12 years and as their president for three of those years. Ms. Tremble brings to the board a unique perspective of the local business and educational community. Age 68.Director since 1999. The following directors have terms ending in 2012: Thomas J. Bardon is the Vice President and Treasurer of Chicopee Provision Co., Inc., a meat manufacturing company and home of the Blue Seal brand operating in Chicopee since 1920.Mr. Bardon serves on the Company’s Executive and Nominating and Corporate Governance Committees. Mr. Bardon was the owner and operator of Custom Electronics, formerly operating in Chicopee .Mr. Bardon brings to the board tremendous experience of operating two very successful local businesses. Age 70.Director since 1981. 13 James H. Bugbee is the Vice President and Treasurer of Granfield, Bugbee & Masse Insurance Agency.Mr.Bugbee serves on the Executive Committee and the Bank’s Compliance and CRA Committee. Mr. Bugbee holds a Bachelor of Science degree in Business Administration from Western New England College. He served as the past president/chairman of several local non-profit organizations, including the Chicopee Boys & Girls Club.His expertise in the insurance industry, knowledge of the community, and business contacts are a value to the Company. Age 48.Director since 1996. Louis E. Dupuis is retired. Prior to his retirement, Mr. Dupuis owned and managed Ames Electroplating, formerly of Chicopee.Mr. Dupuis holds a Bachelor of Administration degree from Western New England College with a major in engineering and a minor in accounting.Mr. Dupuis served on the Company’s Audit Committee for several years and currently serves on the Executive and Compensation Committees. He is a charter member of the Rotary International of Chicopee and served as the past president/chairman for several non-profit and civic organizations. Mr. Dupuis volunteers as the property maintenance person for Jericho – The Bureau for Exceptional Children and Adults, a non-profit organization for special needs individuals.He also owned and operated an apple orchard in the area for 15 years.As a former manufacturing business owner, accounting major, and long standing member of the board, Mr. Dupuis brings to the board many attributes including institutional knowledge. Age 79. Director since 1973. Douglas K. Engebretson is the President of Tessier Associates, Inc., an architecture and interior design firm providing services for Western New England since 1923.Mr. Engebretson currently serves on the Executive and Compensation Committees. Mr. Engebretson received his Bachelor of Architecture degree from the University of Arizona. Among his professional affiliations, he is on the boards of the National Architectural Accrediting Board and the National Council of Architectural Registration Boards and is extremely active in the community. Mr. Engebretson is a recipient of the Fellowship, Group Study Exchange Award to Norway, by Rotary International. Mr. Engebretson brings to the Board a unique perspective of the market from a developers perspective along with local business and community contacts.Age 64. Director since 2000. Gary G. Fitzgerald is a Certified Public Accountant and a Principal and Treasurer of Downey, Sweeney, Fitzgerald & Co., P.C. a Certified Public Accounting Firm.Mr. Fitzgerald served on the Board of Corporators of the Bank from 1993 until its dissolution in 2006. He holds a Masters of Science in Taxation degree. His extensive accounting background makes him a valuable asset to the Audit Committee, and he has been designated by the Board as the Company’s Financial Expert. Age 44.Director since 2009. Paul C. Picknelly is a hotel owner and operator, as well as a commercial real estate developer.Mr.Picknelly currently serves as President of the Sheraton Springfield, the Hilton Garden Inn in Springfield and Worcester and the Country Inn & Suites in Holyoke.Mr. Picknelly also serves as President of the Monarch Place Office Complex.Mr. Picknelly currently serves on the Audit Committee and brings to the board his unique and extensive knowledge of the local economy from a hotel management and real estate developer perspective as well having many community and political contacts.Age 50.Director since 2000. The following directors have terms ending in 2013: James P. Lynch is retired.Previously, Mr. Lynch served 30 years with the Chicopee Housing Authority and 21 years as their executive director.Mr. Lynch currently serves on the Executive Committee and the Nominating and Corporate Governance Committee. Mr. Lynch holds a Bachelor of Arts degree,Mr. Lynch’s family owned and operated several retail establishments within the community as well. Mr. Lynch brings to the board his extensive knowledge of the local housing and rental markets and his familiarity with the funding and administrative requirements of nonprofit organizations.Age 62.Director since 2004. William D. Masse is the President of Granfield, Bugbee & Masse Insurance Agency.Mr. Masse has been in the insurance business for 32 years.He majored in economics and accounting at Williams College and offers a strong economic and accounting background to the Company’s Audit Committee, on which he serves as chairman.Mr. Masse is the past president of the Valley Opportunity Council operating in Chicopee and Holyoke and has been serving on their board for the past 15 years.Age 54.Director since 1998. 14 William J. Wagner is the President and Chief Executive Officer of Chicopee Savings Bank. He has served in this capacity since 1984. Mr. Wagner also serves as President and Chief Executive Officer of Chicopee Bancorp, as well as Chairman of the Board of Chicopee Bancorp. Age 64.Director since 1984. Proposal 2 — Ratification of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors has appointed Berry, Dunn, McNeil & Parker to be its independent registered public accounting firm for the 2011 fiscal year, subject to ratification by stockholders.A representative of Berry, Dunn, McNeil & Parker is expected to be present at the annual meeting to respond to appropriate questions from stockholders and will have the opportunity to make a statement should he or she desire to do so. If the ratification of the appointment of Berry, Dunn, McNeil & Parker is not approved by a majority of the votes cast by stockholders at the annual meeting, other independent registered public accounting firms may be considered by the Audit Committee of the Board of Directors. The Board of Directors recommends that stockholders vote “FOR” the ratification of the appointment of Berry, Dunn, McNeil & Parker as the Company’s independent registered public accounting firm. Audit Fees The following table sets forth the fees billed to the Company for the fiscal years ending December 31, 2010 and December 31, 2009 by Berry, Dunn, McNeil & Parker: Audit Fees $ $ Audit-Related Fees(1) Tax Fees — — All Other Fees — (1) For 2010 and 2009, audit-related fees include agreed-upon attestation services related to the Company’s employee benefit plans and audit of the Company’s Employee Stock Ownership Plan. Pre-Approval of Services by the Independent Registered Public Accounting Firm The Audit Committee is responsible for appointing, setting compensation and overseeing the work of the independent registered public accounting firm.In accordance with its charter, the Audit Committee approves, in advance, all audit and permissible non-audit services to be performed by the independent registered public accounting firm.Such approval process ensures that the external auditor does not provide any non-audit services to the Company that are prohibited by law or regulation. In addition, the Audit Committee has established a policy regarding pre-approval of all audit and permissible non-audit services provided by the independent registered public accounting firm.Requests for services by the independent registered public accounting firm for compliance with the auditor services policy must be specific as to the particular services to be provided.The request may be made with respect to either specific services or a type of service for predictable or recurring services.During the year ended December 31, 2010, all services were approved, in advance, by the Audit Committee in compliance with these procedures. 15 Proposal 3 — Advisory Vote On Executive Compensation The compensation ofour named executive officers listed in the Summary Compensation Table under the heading “Executive Compensation”, is described below under the headings “Compensation Discussion and Analysis” and “Executive Compensation.” Shareholders are urged to read these sections of this proxy statement. In accordance with recently adopted changes to Section 14A of the Securities Exchange Act of 1934 (the “Exchange Act”), shareholders will be asked at the annual meeting to provide their support with respect to the compensation of our named executive officers by voting on the following advisory, non-binding resolution: RESOLVED, that the compensation paid to the company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the Compensation Discussion and Analysis, compensation tables and narrative discussion, is hereby APPROVED. This advisory vote, commonly referred to as a “say-on-pay” advisory vote, is non-binding on the Board of Directors.Although non-binding, the Board of Directors and the Compensation Committee value constructive dialogue on executive compensation and other important governance topics with our shareholders and encourages all shareholders to vote their shares on this matter.The Board of Directors and the Compensation Committee will review the results of the vote and take them into consideration when making future decisions regarding our executive compensation programs. Unless otherwise instructed, validly executed proxies will be voted “FOR” this resolution. The Board of Directors unanimously recommends that you vote “FOR” the resolution set forth in Proposal Three. Proposal 4 — Frequency of Advisory Votes On Executive Compensation In accordance with recently adopted changes to Section 14A of the Exchange Act, we are providing a shareholder advisory vote to approve the compensation of our named executive officers (the “say-on-pay” advisory vote in Proposal Three above) this year and will do so at least once every three years thereafter.Pursuant to recently adopted changes to Section 14A of the Exchange Act, at the 2011 Annual Meeting, we are also asking shareholders to vote on whether future “say-on-pay” advisory votes on executive compensation should occur every year, every two years or every three years. After careful consideration, the Board of Directors recommends that future shareholder “say-on-pay” advisory votes on executive compensation be conducted every year.Although the Board of Directors recommends a “say-on-pay” vote every year, shareholders will be able to specify one of four choices for this proposal on the proxy card: one year, two years, three years or abstain. Shareholders are not voting to approve or disapprove of the Board of Directors’ recommendation. Although this advisory vote regarding the frequency of say-on-pay votes is non-binding on the Board of Directors, the Board of Directors and the Compensation Committee will review the voting results and take them into consideration when deciding how often to conduct future say-on-pay shareholder advisory votes. Unless otherwise instructed, validly executed proxies will be voted “FOR” the One Year frequency option. The Board of Directors unanimously recommends that you vote “FOR” the One Year frequency option. 16 Compensation Discussion and Analysis This Compensation Discussion and Analysis discusses the compensation awarded to, earned by, or paid to our Named Executive Officers. Our Named Executive Officers, as of December 31, 2010, are William J. Wagner, President and Chief Executive Officer, Russell J. Omer, Executive Vice President and Senior Lender, Guida R. Sajdak, Senior Vice President and Chief Financial Officer and W. Guy Ormsby, Former Chief Financial Officer.For more information regarding the compensation of our Named Executive Officers, please see the Summary Compensation Table in this proxy statement. Overview of 2010 Chicopee Bancorp continues to manage the corporate business objectives in yet another difficult year in the community banking industry.At the same time, it is critical that Chicopee Bancorp retain and attract experienced talent in order to implement our business strategy.In recognition of these circumstances, the Compensation Committee of the Board undertook the following actions during 2010: ● Improved executive leadership by promoting Russell J. Omer to Executive Vice President & Senior Lending Officer with a three-year employment contract as part of the management succession plan. ● Improved executive leadership by promoting Guida R. Sajdak to Senior Vice President & Chief Financial Officer with a three-year change in control contract as part of the management succession plan.Ms. Sajdak was promoted to this position upon the retirement of our former Chief Financial Officer, W. Guy Ormsby. ● Accepted the retirement of Mr. Ormsby effective June 30, 2010, and appointed Mr. Ormsby to serve as Director Emeritus as of the same date. ● No cash bonuses were paid to our Named Executive Officers in 2010. ● No increase in base salary was awarded to our Chief Executive Officer in 2010. The Compensation Committee’s decision not to increase base salary was made at the request of the Chief Executive Officer and was considered appropriate by the Compensation Committee. Our Compensation Philosophy Our compensation philosophy starts from the premise that the success of Chicopee Bancorp depends, in large part, on the dedication and commitment of the people we place in key operating positions to drive our business strategy.We strive to satisfy the demands of our business model by providing our management team with incentives tied to the successful implementation of our corporate objectives.However, we recognize that the company operates in a competitive environment for talent.Therefore, our approach to compensation considers the full range of compensation elements that enable us to compare favorably with our peers as we seek to attract and retain key personnel. We base our compensation decisions on the following principles: ● Meeting the Demands of the Market – Our goal is to compensate our employees at competitive levels that position us as the employer of choice among our peers who provide similar financial services in the communities we serve. ● Driving Performance – We will structure compensation around the attainment of company-wide, business unit and individual targets that return positive results to our bottom line, while not encouraging undue risk. 17 ● Reflecting our Business Philosophy – Our approach to compensation reflects our values and the way we do business in the communities we serve. Our compensation program currently relies on four primary elements:(i) base compensation or salary; (ii) discretionary cash-based, short-term incentive compensation; (iii) long-term performance incentives in the form of stock-based compensation; and (iv) employee benefits to provide for appropriate vacation and meaningful income replacement in the event of retirement, sickness, accident, death or disability.We believe that we can meet the objectives of our compensation philosophy by achieving a balance among these four elements that is competitive with our industry peers and creates appropriate incentives for our management team. Base Compensation.The salaries of our Named Executive Officers are reviewed at least annually to assess our competitive position and make any necessary adjustments.Our goal is to maintain salary levels for our Named Executive Officers at a level consistent with base pay received by those in comparable positions at our peers.To further that goal, we obtain peer group information from a variety of sources including an independent compensation consultant.We also evaluate salary levels at the time of promotion or other change in responsibilities or as a result of specific commitments we made when a specific officer was hired.Individual performance and retention risk are also considered as part of our annual assessment.See “Executive Compensation – Summary Compensation Table” for the salaries paid to our Named Executive Officers in 2010. Cash-Based Short-Term Incentive Compensation.None of our Named Executive Officers received a cash bonus for 2010.On an annual basis, the Compensation Committee of the Board of Directors determines whether it will establish a cash-based incentive program for our Named Executive Officers.The implementation of a cash-based, short-term incentive program is based primarily on the financial performance of the Company.If Company earnings are strong and our Named Executive Officers have attained certain pre-established performance objectives, the Compensation Committee may authorize cash bonuses. The objective of a cash-based incentive compensation program is to drive annual performance at both the Company and individual levels to risk appropriate levels by establishing floor, target and maximum ceiling thresholds tied to increasing levels of incentive awards. Long-Term Performance Incentive Compensation.None of our Named Executive Officers received a grant of stock options or restricted awards in 2010, 2009 or 2008, except Guida Sajdak received a grant of 3,000 stock options on December 10, 2009.Our long-term incentive compensation plan is based on the delivery of equity-based compensation, including stock options and restricted stock awards, to our Named Executive Officers, key employees and directors through our 2007 Equity Incentive Plan, which was approved by our shareholders at the 2007 Annual Meeting.The Compensation Committee believes that equity-based compensation is an important element of our overall compensation philosophy that provides officers and directors with incentives linked to the performance of our common stock, enable us to retain high level executives and ties the compensation of those executives to the creation of long-term value for our stockholders.The nature and size of the awards under our equity-based program are based on a number of factors including awards made to those holding comparable positions in our peer group, applicable regulatory restrictions and the tax consequences and accounting treatment of specific equity compensation techniques. The Compensation Committee balances both short-term, cash-based incentives with long-term equity to achieve Company strategic goals as well as to better manage risk. Employee Benefit Compensation.The Compensation Committee believes that the employee benefit program should be competitive and consistent with best practices.Moreover, our executives and employees live in the community we serve and their welfare is important.The Compensation Committee balances employee benefit compensation through base salary and incentives to achieve the total compensation strategy. Role of the Compensation Committee The CompensationCommitteeoperates under a written Charter.The Chicopee Bancorp, Inc. Compensation Committee Charter establishes a framework for the fulfillment of the Committee’s responsibilities.Under the Charter, the Committee is charged with general responsibility for the oversight and administration of our compensation program.The Committee reviews the Charter at least annually to ensure that the scope of the Charter is consistent with the Committee’s expected role. 18 The Board relies on the Compensation Committee to develop our executive compensation program and to monitor the success of the program in achieving the objectives of our compensation philosophy.The Committee, which consisted of four independent directors in 2010, is also responsible for the administration of our compensation programs and policies, including setting the overall level of base salary, incentives, benefits and contractual total compensation for our officers.The Committee reviews and approves all compensation decisions relating to our officers, and the Committee reviews the risks associated with our compensation policies and practices.The compensation of our Chief Executive Officer and the other Named Executive Officers are reviewed by the Committee for recommendation to the Board of Directors.The Chief Executive Officer and the Senior Vice President of Human Resources attend the Compensation Committee meetings at the invitation of the Committee.The Chief Executive Officer and the Senior Vice President of Human Resources do not participate in any discussions on their own compensation and do not vote on matters presented in the Committee. In 2010, Arthur Warren Associates, an independent compensation consulting firm, extensively reviewed the elements of executive compensation to determine whether any portion ofexecutive compensation encouraged excessive risk taking.The Committee met with the compensation consultant in March 2010 to review the consultant’s analysis.With the help of the compensation consultant, the Committee believes that any risks arising from our compensation policies and practices for our employees are not reasonably likely to have a material adverse affect on the Company. In addition, the Compensation Committee believes that the mix and design of the elements of our executive compensation does not encourage management to assume excessive risks.In its review, the Compensation Committee concluded that weighting towards long-term equity incentive compensation discourages inappropriate short-term risk taking. Role of Compensation Consultants During 2010, the Compensation Committee evaluated compensation survey data and other relevant information provided by Arthur Warren Associates.The Committee used the data to evaluate salary levels for Named Executive Officers promotions, to make other changes in job functions, and to benchmark our compensation program against our peers to ensure that our program is consistent with prevailing practices in our industry.The asset size of the Company was also considered when comparing compensation against our peers.The peer group of publicly traded banks consisted of 15 banks within New England having assets ranging between $540million and $1.2 billion. The banks included in the peer analysis are Central Bancorp, First Litchfield Financial Corporation, Hampden Bancorp, Hingham Institution for Savings, Legacy Bancorp, LSB Corporation, Meridian Interstate Bancorp, Naugatuck Valley Financial Corp, New England Bancshares, New Hampshire Bancshares, Newport Bancorp, PSB Holdings, Salisbury Bancorp, SI Financial Group, and Westfield Financial, Inc.Total fees paid during the year 2010 for services performed by Arthur Warren Associates were $1,850. Role of Management Our Chief Executive Officer and our Senior Vice President of Human Resources make recommendations to the Compensation Committee from time to time regarding the appropriate mix and level of compensation for their subordinates.Those recommendations consider the objectives of our compensation philosophy and the range of compensation programs authorized by the Compensation Committee.Our Chief Executive Officer and our Senior Vice President of Human Resources do not participate in Compensation Committee discussions or the review of Compensation Committee documents relating to the determination of their own compensation. Peer Group Analysis A critical element of our compensation philosophy and a key driver of specific compensation decisions for our Compensation Committee and our management team is the comparative analysis of all of the Company’s employee compensation mix and levels relative to a peer group of publicly traded banks and mutuals.We firmly believe that the cornerstone of our compensation program is the maintenance of a competitive compensation program relative to the companies with whom we compete for talent.In 2010, our employee peer group was selected with the assistance of compensation consultants on the basis of several factors, including geographic location, size, operating characteristics, and financial performance.Annually, we participate in a compensation survey with Pearl Meyer & Partners located in Southborough, Massachusetts.This survey includes 120 banks and financial institutions with operations primarily in Massachusetts and details 81 officer positions, 79 non-officer positions and includes over 15,500 incumbents.All data was effective as of April 1, 2010, with bonus and short-term annual incentive plan pay-outs based on the 2009 calendar year, but paid in 2010.The survey consisted of five asset-size groupings and also provided current compensation trends and observations within the market for compensation policies and practices.Chicopee Savings Bank’s asset size was within the $400 million to $600 million group.Within that group, 24institutions reported having median total assets of $478 million.Of that total 23% of the banks reporting were stock banks and 77% were mutual banks.Compensation data for 81 officer positions was reported by asset size as well as mutual vs. stock form of ownership and detailed long-term incentive data. The Company was able to compare compensation for its Named Executive Officers to those within our asset size as well as other asset size groupings. 19 When evaluating compensation for our officers, in addition to considering the relevance of the data disclosed in the compensation surveys, the following is also considered: ● Our business need for certain officer’s skills; ● The contributions an officer has made or we believe will make to our success; and ● The transferability of an officer’s managerial skills to other potential employers. Allocation Among Compensation Elements The mix of base salary, short-term cash-based incentives, long-term incentive compensation and benefits varies depending upon the role of the individual officer in the organization.In allocating compensation among these elements, we believe that the compensation of our senior-most levels of management should be performance based, while lower levels of management should receive a greater portion of their compensation in base salary.Benefits round out the total compensation.All compensation elements are allocated to achieve the Company’s pay philosophy. Potential Post-Termination or Change in Control Benefits We recognize that an important consideration in our ability to attract and retain key personnel is our ability to minimize the impact on our management team of the possible disruption associated with our analysis and incorporation of strategic opportunities.Accordingly, we believe that it is in the best interest of Chicopee Bancorp and its shareholders to provide our key personnel with reasonable financial arrangements in the event of termination of employment following a change in control or involuntary termination of employment for reasons other than cause.Each of our executives who has an employment agreement or a change in control agreement has a provision in his or her agreement that provides for certain benefits in the event of voluntary or involuntary termination following a change in control.These provisions along with the estimated severance payments for the executives are described in the “Potential Post-Termination or Change in Control Benefits” section of this proxy statement. In addition, the employment agreements contain provisions that provide for certain severance benefits in the event we terminate an executive’s employment for reasons other than cause.These provisions, along with the estimated severance payments for the executives, are described in the “Potential Post-Termination or Change in Control Benefits” section of this proxy statement. 20 Tax and Accounting Considerations In consultation with our tax and accounting advisors, we evaluate the tax consequences and accounting treatment of each of our compensation programs at the time of adoption and on an annual basis to ensure that we understand the financial impact of the program.Our analysis includes a detailed review of recently adopted and pending changes in tax and accounting requirements.As part of our review, we consider modifications and/or alternatives to existing programs to take advantage of favorable changes in the tax or accounting environment or to avoid adverse consequences. Retirement Benefits; Employee Welfare Benefits We offer our employees two tax-qualified retirement plans, which include a 401(k) plan and an employee stock ownership plan. Our primary retirement vehicle is our 401(k) plan, which enables our employees to supplement their retirement savings with elective deferral contributions that we match at a specified level.We also provide an annual safe harbor contribution of 3% of pay. In addition, we maintain an employee stock ownership plan that allows participants to accumulate a retirement benefit in employer stock at no cost to the participant. Consistent with industry practice, we supplement our tax-qualified plans with nonqualified arrangements that provide benefits to certain officers who are affected by Internal Revenue Code limits applicable to tax-qualified plans.We also provide our President & Chief Executive Officer and the Executive Vice President & Senior Lender with supplemental executive retirement agreements, which provide the executives with an annual retirement benefit.See “Executive Compensation – Nonqualified Deferred Compensation” for a description of the Executive Supplemental Retirement Income Arrangements. In addition to retirement programs, we provide our employees with coverage undermedical, dental, life insurance and disability plans on terms consistent with industry practice.We also maintain an employee severance compensation plan for all eligible employees who do not have a change in control agreement or employment agreement with Chicopee Bancorp.This plan provides the employees with a severance benefit in the event their employment is terminated within one year of a change in control. Perquisites We provide certain officers, including the Chief Executive Officer, Executive Vice President/Senior Lender and Chief Financial Officer, with perquisites similar to those provided to executives employed by our peers. The perquisites are intended to further the officers’ abilities to promote the business interests of the Company in our markets and to reflect competitive practices for similarly situated officers employed by our peers. Director Compensation Our outside directors are compensated through a combination of retainers and meeting fees.Outside directors also participate in our long-term equity incentive plan.Directors who are also employees of Chicopee Bancorp do not receive additional compensation for service on the Board.The level and mix of director compensation is reviewed annually by the Compensation Committee to ensure consistency with the objectives of our overall compensation philosophy.See “Director Compensation” for the compensation paid to our Board of Directors in 2010. Stock Compensation Grant and Award Practices The Compensation Committee annually considers whether to make stock option grants and/or award other forms of equity under the 2007 Equity Incentive Plan.In 2010, the Compensation Committee did not grant any equity awards to the outside directors or Named Executive Officers.Future grants or awards may be made based on specific circumstances such as a new hire, a contractual commitment or a change in position or responsibility.Under the 2007 Equity Incentive Plan, as approved by the Company’s shareholders in 2007, the exercise price of a stock option is the closing market price on the date of a grant.The grant date is the date the Compensation Committee approves the award in accordance with the Plan. 21 As a general matter, the Compensation Committee’s process is independent of any consideration of the timing of the release of material, nonpublic information, including with respect to the determination of grant dates or stock option exercise prices.The Compensation Committee’s decisions are reviewed and ratified, as appropriate, by the Board.Similarly, we have never timed the release of material, nonpublic information with the purpose or intent of affecting the value of executive compensation. Stock Ownership Requirements We have not adopted formal stock ownership requirements for our executive officers and Board members.Massachusetts law requires that each director own Company common stock having a fair market value of not less than $1,000.However, as a practical matter, our Named Executive Officers and directors hold significant interests in our stock, whether accumulated through individual purchases or participation in stock compensation programs.See the “Stock Ownership” section in this proxy statement. Compensation for the Named Executive Officers Chief Executive Officer Compensation. In determining Mr. Wagner’s compensation, the Compensation Committee conducted a performance appraisal that reviewed Mr. Wagner’s financial, strategic and operational achievements. As a result of this assessment and in view of the fact that Mr. Wagner had not received a salary increase since 2008, the Compensation Committee, along with the support of the Board of Directors, increased Mr. Wagner’s base salary to $375,000, which represents an8.36% increasebeginning January 1, 2011. On December 15, 2010, the Company's Board of Directors extended Mr. Wagner's employment agreement for an additional year so that the term of the agreementremains three years. Compensation for Our Other Named Executive Officers.The Compensation Committee recommends base salaries for other Named Executive Officers subject to Board approval in a manner consistent with the base salary guidelines applied to executive officers of the Company as a whole.In general, the Compensation Committee considers the Company’s financial performance, peer group financial performance and compensation survey data when making decisions regarding a named executive officer’s compensation, including salary, bonus and awards made under the 2007 Equity Incentive Plan.See “Peer Group Analysis” for detailed information on the Company’s peer group.The Committee increased base compensation for the other Named Executive Officers for 2011 as follows:Russell J. Omer by3.97% to $209,500; and Guida R. Sajdak by 4% to $137,800. The Compensation Committee did not grant any equity awards to the Named Executive Officers in 2010. See "Executive Compensation-Grants of Plan Based Awards" for detailed information on the equity awards. We believe that the compensation for our Named Executive Officers is consistent with our compensation philosophy as described above. 22 Executive Compensation Summary Compensation Table The following information is furnished for the individuals serving as our principal executive officer, principal financial officer, and former principal financial officer of the Company, as well as the other most highly compensated executive officer of the Company who received total compensation of $100,000 or more during the year ended December 31, 2010 (“named executive officers”). Name and Principal Position Year Salary Option Awards All Other Compensation Total William J. Wagner — — — Chairman, President and Chief Executive Officer Guida R. Sajdak Senior Vice President and Chief Financial Officer W. Guy Ormsby(2) — — — Former Chief Financial Officer, Retired Russell J. Omer — — — Executive Vice President and Senior Lending Officer Amounts shown for 2010 include, but are not limited to: (i) executive supplemental retirement income agreement contributions of $222,795 and $46,695, respectively, for Mr. Wagner and Mr. Omer; (ii) employee stock ownership plan allocations of $14,868, $7,708, $14,868 and $14,868, respectively, for Mr. Wagner, Ms. Sajdak, Mr. Ormsby and Mr. Omer; (iii) supplemental executive retirement plan contributions of $26,707, $2,039 and $4,239, respectively, for Messrs. Wagner, Ormsby and Omer; (iv) 401(k) Plan contributions of $11,189, $4,904 and $8,856, respectively, for Mr. Wagner, Ms. Sajdak and Mr. Omer; (v) life insurance premiums of $9,935, $780 and $3,096, respectively, for Mr. Wagner, Ms. Sajdak and Mr. Omer; and (vi) country club dues of $5,288 and $5,288, respectively, for Messrs. Wagner and Omer.In addition, Mr. Ormsby received $64,110 upon retirement, as described below under “Payments to W. Guy Ormsby.” Mr. Ormsby retired as Executive Vice President and Chief Financial Officer and from the Board of Directors of the Company on June 30, 2010.Ms. Sajdak was appointed as Senior Vice President and Chief Financial Officer effective July 1, 2010. Reflects the aggregate grant date fair value computed in accordance with FASB ASC Topic 718. For information on the assumptions used in the valuation of the options, see Note 17 to the Notes to the Financial Statements contained in the Company’s Annual Report on Form 10-K. Employment Agreements The Company and the Bank each maintain three-year employment agreements with William J. Wagner and Russell J. Omer.The Company and Bank employment agreements may be renewed on an annual basis for an additional year beyond the then current expiration date in connection with each executive’s performance review by the Board of Directors of the Bank.The current base salaries under the employment agreements for Messrs. Wagner and Omer are $375,000 and $209,500, respectively. Each executive’s salary is reviewed at least annually.In addition to base salary, the employment agreements provide for, among other things, participation in stock benefits plans and other fringe benefits applicable to executive personnel.The employment agreements also provide the executives with certain payments and benefits upon termination of service.See “Potential Post-Termination or Change in Control Benefits.” 23 The Bank or the Company (as applicable) will pay all reasonable costs and legal fees paid or incurred by Mr. Wagner or Mr. Omer in any dispute or question of interpretation relating to their employment agreements if the executives aresuccessful on the merits in a legal judgment, arbitration or settlement.The employment agreements also provide that the Bank or the Company (as applicable) will indemnify Mr.Wagner and Mr. Omer to the fullest extent legally allowable and subject the executives to a one year non-compete in the event their employment is terminated for reasons other than a change in control or cause. Change in Control Agreement The Bank maintains a change in control agreement with Ms. Sajdak.The change in control agreement has a three-year term which renews daily.If, within two (2) years of a change in control, Ms. Sajdak involuntarily or voluntarily (upon the occurrence of circumstances specified in the agreements) terminates employment with the Bank for reasons other than for cause, the officer will be entitled to receive a lump sum severance payment equal to three times her average annual compensation for the five years preceding the change in control, plus continued health insurance coverage for thirty-six months from her termination date. See “Potential Post-Termination or Change in Control Benefits.” Grants of Plan-Based Awards The Compensation Committee did not grant any restricted stock awards or stock options to the Company’s named executive officers in 2010. Outstanding Equity Awards at Fiscal Year-End The following table provides information concerning unexercised options and stock awards that had not vested as of December 31, 2010 for each named executive officer. Option Awards Stock Awards Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested William J. Wagner 7/26/2017 Guida R. Sajdak 7/26/2017 — — 12/10/2019 — — W. Guy Ormsby — Russell J. Omer 7/26/2017 (1)The market value of unvested restricted stock is based upon the closing price of the Company’s common stock on December 31, 2010 of $12.65. (2)Messrs. Wagner’s and Omer’s stock options and stock awards vest at a rate of 20% per year and the remaining non-vested shares will rest on July 26, 2011 and July 26, 2012.Ms. Sajdak’s stock options vest at a rate of 20% per year, beginning on the first anniversary of the date of grant. 24 Option Exercises and Stock Vested The following table sets forth information regarding the value realized by our Named Executive Officers on option award exercise and stock awards vested during the year ended December 31, 2010. Option Awards Stock Awards Name Number of Shares acquired on exercise Value realized on exercise Number of Shares acquired on vesting Value Realized on vesting William J. Wagner — $
